Citation Nr: 0933300	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  07-01 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Whether new and material evidence has been submitted to 
reopen of claim of entitlement to service connection for a 
right knee disorder.

3.  Entitlement to an evaluation in excess of 20 percent for 
residuals of right ankle fracture, status post-open reduction 
internal fixation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1974 to 
October 1976 and from October 1981 to May 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, and from Huntington, West Virginia, on 
behalf of the Louisville, Kentucky RO.


FINDING OF FACT

In June 2009, prior to the promulgation of a decision in 
these appeals, the appellant withdrew his appeals as to the 
following issues: entitlement to service connection for 
hepatitis C; whether new and material evidence has been 
submitted to reopen of claim of entitlement to service 
connection for a right knee disorder; and entitlement to an 
evaluation in excess of 20 percent for residuals of right 
ankle fracture, status post-open reduction internal fixation.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeals by the 
appellant for the issues of entitlement to service connection 
for hepatitis C; whether new and material evidence has been 
submitted to reopen of claim of entitlement to service 
connection for a right knee disorder; and entitlement to an 
evaluation in excess of 20 percent for residuals of right 
ankle fracture, status post-open reduction internal fixation, 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204(b), (c) (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

In February 2000, the appellant submitted a claim of 
entitlement to service connection for a right knee disorder, 
which was denied in the March 2002 rating decision.  Although 
provided notice of this decision, appellant did not perfect 
an appeal thereof and it became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103 (2008).  In December 2005, the appellant 
submitted an application to reopen his service connection 
claim for a right knee disorder.  In July 2006, the RO denied 
to reopen the appellant's claim for failure to submitted new 
and material evidence.  The appellant perfected an appeal of 
this issue in July 2007.  The denial of this claim was 
continued in the October 2008 and April 2009 supplemental 
statements of the case.

In February 2000, the appellant also submitted a claim of 
entitlement to service connection for residuals of right 
ankle fracture, status post-open reduction internal fixation.  
In the March 2002 rating decision, the appellant was granted 
service connection for this disability and a 20 percent 
rating was assigned thereto, effective February 17, 2000.  In 
August 2004, the appellant submitted a claim of entitlement 
to an evaluation in excess of 20 percent for his service-
connected residuals of right ankle fracture, status post-open 
reduction internal fixation.  In the February 2005 rating 
decision, the appellant's 20 percent rating was maintained; 
he perfected an appeal of this decision in February 2007.  
The appellant's evaluation was maintained at 20 percent in 
both the October 2008 and April 2009 supplemental statements 
of the case.

In February 2004, the appellant submitted a claim of 
entitlement to service connection for hepatitis C.  After 
this claim was denied by the RO in November 2004, the 
appellant perfected a timely appeal in January 2007.  The 
denial of this claim was continued in both the October 2008 
and April 2009 supplemental statements of the case.

In June 2009, the appellant submitted a statement wherein he 
withdrew his appeal of each of these issues.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b).  Withdrawal may be made by the appellant or by his 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c).

Prior to the promulgation of a decision by the Board, the 
appellant indicated that he wished to withdraw the appeals 
for each of issues captioned above.  As a result, no 
allegation of error of fact or law remains before the Board 
for consideration with regard to these issues.  As such, the 
Board finds that the appellant has withdrawn his claims, and 
accordingly, the Board does not have jurisdiction to review 
the appeals as to the issues of entitlement to service 
connection for hepatitis C; whether new and material evidence 
has been submitted to reopen of claim of entitlement to 
service connection for a right knee disorder; or entitlement 
to an evaluation in excess of 20 percent for residuals of 
right ankle fracture, status post-open reduction internal 
fixation, and they are dismissed.


ORDER

The claim of entitlement to service connection for hepatitis 
C is dismissed. 

The issue of whether new and material evidence has been 
submitted to reopen of claim of entitlement to service 
connection for a right knee disorder is dismissed.  

The claim of entitlement to an evaluation in excess of 20 
percent for residuals of right ankle fracture, status post-
open reduction internal fixation, is dismissed.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


